THE COURT.
It appearing to the satisfaction of the court that the order of the superior court of the city and county of San Francisco and of Frank J. Murasky, judge *307thereof, committing Carrie McKeon, an alleged delinquent minor, to the custody and care of the probation officer of the city and county of San Francisco, has been vacated and set aside by order of the same court, and the legality of the custody of the alleged delinquent minor thus ceasing to be an issue under the writ of habeas corpus heretofore issued for the determination of that question, it is ordered that the writ of habeas corpus heretofore issued in the above entitled matter be discharged.